  Case 3:19-cv-00477-REP Document 22 Filed 10/22/19 Page 1 of 2 PageID# 181



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


TREVOR FITZGIBBON,                             )
                                               )
              Plaintiff,                       )
                                               ) Civil Action No. 3:19-cv-477-REP
       vs.                                     )
                                               )
                                               )
JESSELYN A. RADACK,                            )
                                               )
              Defendant.                       )

                  NOTICE OF WITHDRAWAL OF MOTION TO SEAL

       On September 10, 2019, Defendant Jesselyn A. Radack, by counsel, filed a Motion to Seal,

Dkt No. 8. Defendant now files the instant Notice to inform the Court that she is withdrawing her

previously filed Motion to Seal as the unredacted Confidential Settlement Agreement is no longer

an exhibit to Defendant’s Motion to Dismiss, therefore the issues raised in the previously filed

Motion to Seal are now moot.

Dated: October 22, 2019

                                                           Respectfully submitted,

                                                           JESSELYN A. RADACK


THE THOMAS LAW OFFICE, P.L.C.
11130 Fairfax Boulevard, Suite 200-G
Fairfax, VA 22030
Telephone: 703-957-2577
Facsimile: 703-957-2577
E-mail: mthomas@thomaslawplc.com

By:    /s/ D. Margeaux Thomas_____________
      D. Margeaux Thomas (VSB #75582)
      Counsel for Defendant Jesselyn A. Radack
 Case 3:19-cv-00477-REP Document 22 Filed 10/22/19 Page 2 of 2 PageID# 182



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 22nd day of October 2019, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102,
Charlottesville, VA 22903
stevenbiss@earthlink.net

                                 /s/ D. Margeaux Thomas_________________
                             D. Margeaux Thomas (VSB #75582)
                             The Thomas Law Office PLC
                             11130 Fairfax Blvd., Suite 200-G
                             Fairfax, VA 22030
                             Telephone: 703.957.2577
                             Facsimile: 703.957.2578
                             Email: mthomas@thomaslawplc.com
                             Counsel for Defendant Jesselyn A. Radack
